SALTER, J.
(concurring).
For the reasons explained in the separate appeal involving the same claimant/appellant and benefits period, I concur only in the result; Soler v. Reemployment Assistance App. Comm’n, Case No. 3D11-2510, 2014 WL 3844150 (Fla. 3d DCA 2014). Although we ultimately granted consolidation for the limited purpose of hearing oral argument on both of Ms. Sol-er’s appeals, I respectfully submit that our *1155decisionmaking would have been expedited by consolidating the cases for all purposes.